Exhibit 10.1

LEASE

GATEWAY MONTROSE, INC.,

a California corporation,

Landlord,

and

ASSET ACCEPTANCE, LLC,

a Delaware limited liability company,

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    USE AND RESTRICTIONS ON USE    1 2.    TERM    2 3.    RENT
   3 4.    RENT ADJUSTMENTS    3 5.    INTENTIONALLY DELETED SECURITY DEPOSIT   
5 6.    ALTERATIONS    6 7.    REPAIR    6 8.    LIENS    8 9.    ASSIGNMENT AND
SUBLETTING    8 10.    INDEMNIFICATION    10 11.    INSURANCE    10 12.   
WAIVER OF SUBROGATION    10 13.    SERVICES AND UTILITIES    11 14.    HOLDING
OVER    11 15.    SUBORDINATION    12 16.    RULES AND REGULATIONS    12 17.   
REENTRY BY LANDLORD    12 18.    DEFAULT    13 19.    REMEDIES    13 20.   
TENANT’S BANKRUPTCY OR INSOLVENCY.    16 21.    QUIET ENJOYMENT    16 22.   
CASUALTY    17 23.    EMINENT DOMAIN    17 24.    SALE BY LANDLORD    18 25.   
ESTOPPEL CERTIFICATES    18 26.    SURRENDER OF PREMISES    18 27.    NOTICES   
19 28.    TAXES PAYABLE BY TENANT    19 29.    INTENTIONALLY DELETED RELOCATION
OF TENANT    19 30.    DEFINED TERMS AND HEADINGS    19 31.    TENANT’S
AUTHORITY    20 32.    FINANCIAL STATEMENTS AND CREDIT REPORTS    20 33.   
COMMISSIONS    20 34.    TIME AND APPLICABLE LAW    20 35.    SUCCESSORS AND
ASSIGNS    20 36.    ENTIRE AGREEMENT    20 37.    EXAMINATION NOT OPTION    20

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 38.    RECORDATION    21 39.    SIGNAGE    21 40.    OPTIONS TO
EXTEND    21 41.    LIMITATION OF LANDLORD’S LIABILITY    23

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES INTENTIONALLY DELETED

  

EXHIBIT A-1 – SITE PLAN

  

EXHIBIT B – INITIAL ALTERATIONS

  

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

  

EXHIBIT D – RULES AND REGULATIONS

  

 

-ii-



--------------------------------------------------------------------------------

MULTI-TENANT INDUSTRIAL NET LEASE

REFERENCE PAGES

 

BUILDING:    1100 West Grove Parkway LANDLORD:    Gateway Montrose, Inc., a
California corporation LANDLORD’S ADDRESS:    c/o RREEF Management Company, 4050
East Cotton Center Boulevard, Suite 14, Phoenix, Arizona 85040, Attention:
District Manager WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:    Plumwood
Office Portfolio, File No. 55780, Los Angeles, California 90074-5780 LEASE
REFERENCE DATE:    September 11, 2009 TENANT:    Asset Acceptance, LLC, a
Delaware limited liability company TENANT’S NOTICE ADDRESS:    28405 Van Dyke,
Warren, Michigan 48093, Attn: Mark A. Redman, Chief Financial Officer PREMISES
ADDRESS:    1100 West Grove Parkway, Suite 101, Tempe, Arizona 85283 PREMISES
RENTABLE AREA:    Approximately 24,960 sq. ft. USE:    Office and administrative
uses in connection with a telemarketing/call center, provided that Tenant and
its employees do not utilize more than Tenant’s Proportionate Share of the total
parking spaces available for common use as provided below SCHEDULED COMMENCEMENT
DATE:    December 1, 2009 TERM OF LEASE:    Approximately five (5) years and six
(6) months, beginning on the Commencement Date and ending on the Termination
Date. The period from the Commencement Date to the last day of the same month is
the “Commencement Month.” TERMINATION DATE:    The last day of the sixty-sixth
(66th) full calendar month after (if the Commencement Month is not a full
calendar month), or from and including (if the Commencement Month is a full
calendar month), the Commencement Month

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3) (plus rental taxes):   

Term

   Annual Rent per Square
Foot    Annual Rent    Agreed Monthly
Installment of Rent

Months 1 – 66*

   $ 12.60    $ 314,496.00    $ 26,208.00

*plus any partial calendar month at the beginning of the Term

     

 

      /s/ MR    /s/ BB       Initials

 

iii



--------------------------------------------------------------------------------

INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):   
$7,063.68, plus rental taxes TENANT’S PROPORTIONATE SHARE:    46% TENANT’S
PROPORTIONATE SHARE OF TOTAL PARKING SPACES AVAILABLE FOR COMMON USE:    One
Hundred Seventy-Four (174) unreserved parking spaces, available on a first-come,
first-served basis. Tenant’s Proportionate Share of the said available parking
spaces is based upon a ratio of 7 spaces for each 1,000 rentable square feet
leased. SECURITY DEPOSIT:    Waived. ASSIGNMENT/SUBLETTING FEE    $500.00 (plus
applicable rental taxes) REAL ESTATE BROKER DUE COMMISSION:    Cushman &
Wakefield of Arizona, Inc. (Dave Seeger/Karsten Peterson), representing
Landlord, whose fees shall be paid by Landlord pursuant to separate agreement;
and Signature Associates (Salvatore Munaco) and Cushman & Wakefield of Arizona,
Inc. (Mike Sayre), representing Tenant, whose fees shall be paid by Landlord’s
broker pursuant to separate agreement. AMORTIZATION RATE:    Ten percent (10%)

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through D,
all of which are made a part of this Lease.

 

LANDLORD:     TENANT: GATEWAY MONTROSE, INC., a California corporation     ASSET
ACCEPTANCE, LLC, a Delaware limited liability company By:   RREEF Management
Company, a Delaware corporation, its Managing Agent           By:  

/s/ MARK A. REDMAN

  By:  

/s/ BARRY BARTLE

    Name:  

Mark A. Redman

    Barry Bartle     Title:  

Manager

    Its: Vice President/District Manager       Dated: September 18, 2009    
Dated: September 16, 2009

 

         /s/ BB          Broker’s Initials

 

iv



--------------------------------------------------------------------------------

LEASE

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease. Landlord covenants that Landlord owns fee simple title to the
real property on which the Building is located and the improvements on such real
property, including the Building.

1. USE AND RESTRICTIONS ON USE.

1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall have access to the Premises and the parking areas
24 hours a day, 7 days a week, 365 days a year. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building or
injure, annoy, or disturb them, or allow the Premises to be used for any
improper, immoral, unlawful, or objectionable purpose, or commit any waste.
Tenant shall not do, permit or suffer in, on, or about the Premises the sale of
any alcoholic liquor without the written consent of Landlord first obtained.
Tenant shall comply with all governmental laws, ordinances and regulations
applicable to the use of the Premises and its occupancy and shall promptly
comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the specific use by, Tenant, or in or
upon, or in connection with, the Premises, all at Tenant’s sole expense. Tenant
shall not do or permit anything to be done on or about the Premises or bring or
keep anything into the Premises which will in any way increase the rate of,
invalidate or prevent the procuring of any insurance protecting against loss or
damage to the Building or any of its contents by fire or other casualty or
against liability for damage to property or injury to persons in or about the
Building or any part thereof. Landlord, at its sole cost and expense (except to
the extent properly included in Expenses), shall be responsible for compliance
with all governmental laws, ordinances and regulations, including the Americans
with Disabilities Act (the “ADA”), with respect to the initial Landlord Work
described in Exhibit B and the core, shell and common areas of the Building.
Notwithstanding the foregoing, Landlord shall have the right to contest any
alleged violation in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by law. Landlord, after the
exhaustion of any and all rights to appeal or contest, will make all repairs,
additions, alterations or improvements necessary to comply with the terms of any
final order or judgment. Notwithstanding the foregoing or anything otherwise
provided in Exhibit B, Tenant, not Landlord, shall be responsible for the
correction of any violations that arise out of or in connection with any claims
brought under any provision of the ADA to the extent such violations arise out
of or are in connection with (a) the specific nature of Tenant’s business in the
Premises, (b) the acts or omissions of Tenant, its employees or contractors,
(c) Tenant’s arrangement of any furniture, equipment or other property in the
Premises, (d) any repairs, alterations, additions or improvements performed by
or on behalf of Tenant (other than the initial work by Landlord), or (e) any
design or configuration of the Premises specifically requested by Tenant after
being informed in writing that such design or configuration may not be in strict
compliance with the ADA.

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2. As of the date hereof, to Landlord’s actual
knowledge, there are no Hazardous Materials at the Building in excess of the
legal limits prescribed by Environmental



--------------------------------------------------------------------------------

Laws. For purposes of this Section, “Landlord’s actual knowledge” shall be
deemed to mean and be limited to the current actual knowledge of Barry Bartle,
Vice President/District Manager of RREEF Management Company, as managing agent
for the Building, at the time of execution of this Lease and based solely on and
subject to the contents of the most recent annual environmental audit report
obtained by Landlord, and not any implied, imputed, or constructive knowledge of
said individual or of Landlord or any parties related to or comprising Landlord
and without any independent investigation or inquiry having been made or any
implied duty to investigate or make any inquiries, it being understood and
agreed that such individual shall have no personal liability in any manner
whatsoever hereunder or otherwise related to the transactions contemplated
hereby. Notwithstanding anything to the contrary contained herein, the Tenant
Entities shall have no liability or obligation in connection with any
investigation, clean-up, remediation, removal, restoration or other response
costs related to any Hazardous Materials which were present on or about the
Premises, or in the soil or groundwater on or under the Premises, prior to or at
the Commencement Date or thereafter brought upon, disposed of or otherwise
coming to be located on or about the Premises, or in the soil or groundwater on
or under the Premises, except to the extent resulting from the Tenant Entities’
actions, and Landlord hereby releases the Tenant Entities from all liability and
obligations in connection with such matters.

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use. The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces.

2. TERM.

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possession of the Premises to
Tenant with the Landlord Work substantially completed, and shall terminate on
the date as shown on the Reference Pages (“Termination Date”), unless sooner
terminated by the provisions of this Lease. Landlord shall tender possession of
the Premises with all the work, if any, Landlord Work to be performed by
Landlord pursuant to Exhibit B to this Lease substantially completed (as
evidenced by the delivery of a so-called permit “close out” “tag” to Landlord’s
contractor by the City of Tempe following a final inspection of Landlord’s Work
by the City of Tempe, Landlord covenanting to promptly notify Tenant in writing
of the delivery of such tag to Landlord’s contractor) , excepting only minor
“punch list items” (as that term is commonly used in the construction industry).
Tenant shall deliver a punch list of items not completed within thirty (30) days
after Landlord tenders possession of the Premises and Landlord agrees to proceed
with due diligence to perform its obligations regarding such items. Tenant
shall, at Landlord’s request, execute and deliver a memorandum agreement
provided by Landlord in the form of Exhibit C attached hereto, setting forth the
actual Commencement Date, Termination Date and, if necessary, a revised rent
schedule. Should Tenant fail to do so within thirty (30) days after Landlord’s
request, the information set forth in such memorandum provided by Landlord shall
be conclusively presumed to be agreed and correct.

2.2 Except as otherwise provided below, Tenant agrees that in the event of the
inability of Landlord to deliver possession of the Premises on the Scheduled
Commencement Date for any reason, Landlord shall not be liable for any damage
resulting from such inability, and but Tenant shall not be liable for any rent
until the time when Landlord can, after notice to Tenant, deliver possession of
the Premises to Tenant. No such failure to give possession on the Scheduled
Commencement Date shall affect the other obligations of Tenant under this Lease,
except that if Landlord is unable to deliver possession of the Premises within
one hundred twenty (120) ninety (90) days after the Scheduled Commencement Date
(the “Delivery Deadline”) (other than as a result of strikes, shortages of
materials, holdover tenancies or similar matters beyond the reasonable control
of Landlord and Tenant is notified by Landlord in writing as to such delay),
Tenant shall have the option, by delivering written notice of such election to
Landlord not later than fifteen (15) days after the Delivery Deadline, to either
(i) receive an abatement against the Rent first becoming due under this Lease in
an amount equal to $862.00 per day for each day after the Delivery Deadline
until possession of the Premises is tendered to Tenant or (ii) terminate this
Lease; provided, however, the Delivery Deadline shall be extended on a
day-for-day basis to the extent any such unless said delay is as a result of:
(a) Tenant’s failure to agree to plans and specifications and/or construction
cost estimates or bids; (b) Tenant’s request for materials, finishes or
installations other than Landlord’s standard except those, if any, that Landlord
shall have expressly agreed to furnish without extension of time agreed by
Landlord; (c) Tenant’s change in any plans or specifications; or,
(d) performance or completion by a party employed by Tenant and performing work
pursuant to Section 2.3 below (each of the foregoing, a “Tenant Delay”). If any
delay is the result of a Tenant Delay, the Commencement Date and the payment of
rent

 

2



--------------------------------------------------------------------------------

under this Lease shall be accelerated by the number of days of such Tenant
Delay. Tenant’s failure to deliver to Landlord written notice of its election of
either option (i) or (ii) within fifteen (15) days after the Delivery Deadline
shall be deemed a waiver by Tenant of its right to terminate this Lease due to
Landlord’s failure to deliver the Premises to Tenant by the Delivery Deadline,
in which case Tenant shall be entitled to the $862.00 per day abatement of Rent
as provided above in option (i).

2.3 Provided that this Lease is then fully executed and Tenant has delivered to
Landlord all prepaid rental and the insurance certificates required hereunder,
Landlord shall provide Tenant early access to the Premises at least twenty
(20) days prior to the Commencement Date for the limited purpose of installing
Tenant’s special equipment, such as telephone systems, computer systems,
associated cabling and wiring, furniture systems and the like. In connection
with such installation by Tenant, Tenant acknowledges that such access to the
Premises during that time will be shared with Landlord while Landlord is in the
process of completing the work pursuant to Exhibit B, and Tenant shall
reasonably cooperate with Landlord in coordinating such early access so as not
to delay or otherwise interfere with the completion of the work by Landlord. In
connection therewith, Tenant agrees to use its best efforts not to damage or
harm in any way the Premises and/or the leasehold improvements which have been
or are being constructed, and Tenant shall indemnify, defend and hold harmless
Landlord for, from and against any such loss, damages or other claims caused by
Tenant or its agents, employees, servants or contractors. In the event Landlord
permits Tenant, or any agent, employee or contractor of Tenant, to enter, use or
occupy the Premises prior to the Commencement Date, such entry, use or occupancy
shall be subject to all the provisions of this Lease other than the payment of
rent, including, without limitation, Tenant’s compliance with the insurance
requirements of Article 11. Said early possession shall not advance the
Termination Date. Even though the Term of this Lease does not commence until the
Commencement Date, this Lease shall be in full force and effect as a binding
obligation of the parties from and after the date this Lease is fully executed.

3. RENT.

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing. If
an Event of Default occurs, Landlord may require by notice to Tenant that all
subsequent rent payments be made by an automatic payment from Tenant’s bank
account to Landlord’s account, without cost to Landlord. Tenant must implement
such automatic payment system prior to the next scheduled rent payment or within
ten (10) days after Landlord’s notice, whichever is later. Unless specified in
this Lease to the contrary, all amounts and sums payable by Tenant to Landlord
pursuant to this Lease shall be deemed additional rent.

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within seven (7) days after the date when due and payable pursuant to this
Lease, a late charge shall be imposed in an amount equal to five percent
(5%) ten percent (10%) of the unpaid rent or other payment. The amount of the
late charge to be paid by Tenant shall be reassessed and added to Tenant’s
obligation for each successive month until paid. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

4. RENT ADJUSTMENTS.

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time)
falling partly or wholly within the Term.

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted

 

3



--------------------------------------------------------------------------------

accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges to the extent not separately paid for by
other tenants of the Building; insurance charges of or relating to all insurance
policies and endorsements deemed by Landlord to be reasonably necessary or
desirable and relating in any manner to the protection, preservation, or
operation of the Building or any part thereof; utility costs, including, but not
limited to, the cost of heat, light, power, steam, gas; waste disposal; the cost
of janitorial services; the cost of security and alarm services (including any
central station signaling system); costs of cleaning, repairing, replacing and
maintaining the common areas, including parking and landscaping, window cleaning
costs; labor costs; costs and expenses of managing the Building (including
management and/or administrative fees not to exceed three percent [3%] of the
gross revenues of the Building for such Lease Year [which revenues shall include
base rent, additional rent, operating expense reimbursements, tax reimbursements
and other revenues collected by Landlord from the tenants and occupants of the
Building]); air conditioning maintenance costs; elevator maintenance fees and
supplies; material costs; equipment costs including the cost of maintenance,
repair and service agreements and rental and leasing costs; purchase costs of
equipment; current rental and leasing costs of items which would be capital
items if purchased; tool costs; licenses, permits and inspection fees; wages and
salaries; employee benefits and payroll taxes; accounting and legal fees
(exclusive of accounting and legal fees incurred in connection with negotiations
or disputes with or evictions of prospective tenants or tenants or other
occupants of the Building); any sales, use or service taxes incurred in
connection therewith. In addition, Landlord shall be entitled to recover, as
additional rent (which, along with any other capital expenditures constituting
Expenses, Landlord may either include in Expenses or cause to be billed to
Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses,
except for costs of improvements, repairs or replacements of the roof,
foundation and walls of the Building; (ii) the cost of fire sprinklers and
suppression systems and other life safety systems; and (iii) other capital
expenses which are required under any governmental laws, regulations or
ordinances which were not applicable to the Building at the time it was
constructed; but the costs described in this sentence shall be amortized over
the reasonable life of such expenditures in accordance with such reasonable life
and amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. Expenses shall not include (a) depreciation or
amortization of the Building or equipment in the Building, except as provided
herein, other debt costs, if any, or loan principal payments, (b) costs of
alterations of tenants’ premises or costs of other services or work performed
for the singular benefit of another tenant or occupant, (c) leasing commissions
or other similar compensation, (d) interest expenses on long-term borrowings,
(e) costs incurred by Landlord to correct defects in design, materials or
workmanship in connection with any portion of the Building, including but not
limited to the parking lot, (f) costs incurred to remove, remedy, contain, or
treat Hazardous Materials (except to the extent resulting from the Tenant
Entities’ actions), or (g) advertising or marketing costs or expenses and public
relations and promotional costs and attorneys’ fees associated with the leasing
of the Building, (h) legal, space planning, construction and other expenses
incurred in procuring tenants for the Building or renewing or amending leases
with existing tenants or occupants of the Building, (i) any expense for which
Landlord actually receives reimbursement from insurance proceeds, condemnation
awards, other tenants (other than through the payment of additional rent under
such tenants’ leases) or any other source, (j) costs incurred in connection with
the sale, financing, refinancing, mortgaging or other changes of ownership of
the Building, and (k) rental under any ground or underlying lease or leases.

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.

4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.

4.3 The annual determination of Expenses shall be made by Landlord and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section 4.3.
During the Term, Tenant may review, at Tenant’s sole cost and expense, the books
and records supporting such determination in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five
(5) days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be one of national standing which is reasonably acceptable to
Landlord, is not

 

4



--------------------------------------------------------------------------------

compensated on a contingency basis and is also subject to such confidentiality
agreement. If Tenant fails to object to Landlord’s determination of Expenses
within ninety (90) days after receipt, or if any such objection fails to state
with specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination. In the event that during all or any portion of any
Lease Year, the Building is not fully rented and occupied Landlord shall make an
appropriate adjustment in occupancy-related Expenses for such year for the
purpose of avoiding distortion of the amount of such Expenses to be attributed
to Tenant by reason of variation in total occupancy of the Building, by
employing consistent and sound accounting and management principles to determine
Expenses that would have been paid or incurred by Landlord had the Building been
at least ninety-five percent (95%) rented and occupied, and the amount so
determined shall be deemed to have been Expenses for such Lease Year.
Notwithstanding the foregoing, if in any Lease Year Tenant’s Proportionate Share
of Expenses shall have increased by more than ten percent (10%) of Tenant’s
share of Proportionate Share of Expenses for the prior Lease Year, Tenant (in
accordance with the further provisions of this Section 4.3) shall have the right
to employ accountants on a contingency fee basis. Tenant shall deliver to
Landlord a copy of the results of such review within fifteen (15) days after
receipt by Tenant. Upon receipt of such results, Landlord may object to Tenant’s
determination by providing Tenant with written notice of such objection within
thirty (30) days following receipt by Landlord of Tenant’s results. If Landlord
timely objects, Landlord and Tenant shall appoint, by mutual agreement, a
neutral independent certified public accountant who shall promptly make a
written determination of the Expenses for the period in question and shall
provide such determination to Landlord and Tenant. The neutral independent
certified public accountant’s determination shall be binding upon Landlord and
Tenant for all purposes. If the neutral independent certified public accountant
determines that Landlord has not overstated Tenant’s Proportionate Share of
Expenses by three percent (3%) or more during the applicable Lease Year, then
Tenant shall reimburse Landlord for Landlord’s costs related to Tenant’s
contingency fee review, not to exceed One Thousand and No/100 Dollars
($1,000.00), as well as the fees and costs owed to the neutral independent
certified public accountant for its services.

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion thereof.
Landlord will give Tenant written notification of the amount of such estimate
and Tenant agrees that it will pay, by increase of its Monthly Installments of
Rent due in such Lease Year, additional rent in the amount of such estimate. Any
such increased rate of Monthly Installments of Rent pursuant to this Section 4.4
shall remain in effect until further written notification to Tenant pursuant
hereto.

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash.

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses and Taxes for the
Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

5. INTENTIONALLY DELETED. SECURITY DEPOSIT. Tenant shall deposit the Security
Deposit with Landlord upon the execution of this Lease. Said sum shall be held
by Landlord as security for the faithful performance by Tenant of all the terms,
covenants and conditions of this Lease to be kept and performed by Tenant and
not as an advance rental deposit or as a measure of Landlord’s damage in case of
Tenant’s default. If Tenant defaults with respect to any provision of this
Lease, Landlord may use any part of the Security Deposit for the payment of any
rent or any other sum in default, or for the payment of any amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default,
or to compensate Landlord for any other loss or damage which Landlord may suffer
by reason of Tenant’s default. If any portion is so used, Tenant shall within
five (5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.

 

5



--------------------------------------------------------------------------------

6. ALTERATIONS.

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question. Notwithstanding the foregoing, Landlord’s consent shall not be
required for any alteration, addition or improvement that satisfies all of the
following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature such
as painting (but not wallpapering), hanging pictures, hanging white boards and
installing carpeting; (b) is not visible from the exterior of the Premises or
Building; (c) will not affect the Building systems or structure; (d) does not
require work to be performed inside the walls or above the ceiling of the
Premises; and, (e) does not require a building permit. Cosmetic Alterations
shall otherwise be subject to all the other provisions of this Article 6 and
this Lease.

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event where Landlord’s participation, supervision,
management or oversight is required, or where Tenant employs Landlord’s
contractor, except in connection with the initial Landlord Work provided by
Landlord pursuant to Exhibit B, Landlord may charge Tenant a construction
management fee not to exceed five three percent (53%) of the cost of such work
to cover its overhead as it relates to such proposed work (provided that such
construction management fee shall not apply to any Cosmetic Alteration), plus
third-party costs actually incurred by Landlord in connection with the proposed
work and the design thereof, with all such amounts being due within thirty
(30) five (5) days after Landlord’s demand.

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2.

7. REPAIR.

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the roof, foundation and walls of the Building. By taking possession
of the Premises in accordance with the terms and provisions of this Lease,
Tenant accepts them as being in good order, condition and repair and in the
condition in which Landlord is obligated to deliver them, except as set forth in
the punch list to be delivered pursuant to Section 2.1. Notwithstanding anything
to the contrary set forth in this Lease, Landlord shall be responsible, at
Landlord’s sole cost and expense, for the repair of any latent structural
defects discovered by Tenant at any time during the Term, including any
extensions thereof. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease. Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance unless such failure shall persist

 

6



--------------------------------------------------------------------------------

for an unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. Notwithstanding anything to the
contrary provided above, Landlord shall deliver the Premises with all heating
and air conditioning systems serving the Premises (collectively, the “HVAC
Systems”) in good working order. In addition, Landlord shall, at its sole cost
and expense and without reimbursement from Tenant, be responsible for any
repairs and replacements that are outside the scope of the regularly scheduled
preventative maintenance/service contract that Tenant is required to maintain
under this Lease and that are reasonably necessary to maintain said HVAC Systems
in good working order, for a period of eighteen (18) months from the
Commencement Date, except to the extent any such repairs or replacements are
required as a result of any acts or omissions of Tenant, its agents, employees
or contractors. If Tenant has not notified Landlord in writing by the expiration
of such eighteen (18)-month period of any alleged repairs or replacements which
Tenant claims to be necessary, Landlord shall have no further duty to complete
any such alleged repairs and/or replacements pursuant to this paragraph, except
as may be otherwise specifically required by this Lease. Landlord’s liability
under this paragraph shall be limited to the repair and/or replacement, as the
case may be, of defective parts and, in no event, shall Landlord be liable for
special or consequential damages. Notwithstanding the foregoing, if Tenant does
not (i) enter into a regularly scheduled preventive maintenance/service contract
with a maintenance contractor reasonably approved by Landlord for servicing all
HVAC Systems (such approval not to be unreasonably withheld), and (ii) provide
to Landlord written confirmation thereof together with a copy of the signed
contract, within thirty (30) days after the date Tenant initially takes
occupancy of the Premises, then all of the foregoing obligations of Landlord
relative to the HVAC Systems shall be void ab initio and Landlord shall have no
duty whatsoever to make any such repairs or replacements.

7.2 Tenant shall at its own cost and expense keep and maintain all parts of the
Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters exclusively serving the Premises, windows, glass and plate glass,
doors, exterior stairs, skylights, any special office entries, interior walls
and finish work, floors and floor coverings, heating and air conditioning
systems exclusively serving the Premises, electrical systems and fixtures,
sprinkler systems, dock boards, truck doors, dock bumpers, plumbing work and
fixtures, and performance of regular removal of trash and debris). Tenant as
part of its obligations hereunder shall keep the Premises in a clean and
sanitary condition. Tenant will, as far as possible keep all such parts of the
Premises from deterioration due to ordinary wear and from falling temporarily
out of repair, and upon termination of this Lease in any way Tenant will yield
up the Premises to Landlord in good condition and repair, loss by fire or other
casualty excepted (but not excepting any damage to glass). Tenant shall, at its
own cost and expense, repair any damage to the Premises or the Building
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, employees, contractors, invitees, or any other person
entering upon the Premises as a result of Tenant’s business activities or caused
by Tenant’s default hereunder.

7.3 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building. Except to the extent, if any, prohibited by law,
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect.

7.4 Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor approved
by Landlord for servicing all heating and air conditioning systems and equipment
serving the Premises (and a copy thereof shall be furnished to Landlord). The
service contract must include all services suggested by the equipment
manufacturer in the operation/maintenance manual and must become effective
within thirty (30) days of the date Tenant takes possession of the Premises.
Should Tenant fail to do so, Landlord may, upon notice to Tenant, enter into
such a maintenance/ service contract on behalf of Tenant or perform the work and
in either case, charge Tenant the cost thereof along with a reasonable amount
for Landlord’s overhead.

7.5 Intentionally Deleted. Landlord shall coordinate any repairs and other
maintenance of any railroad tracks serving the Building and, if Tenant uses such
rail tracks, Tenant shall reimburse Landlord or the railroad company from time
to time upon demand, as additional rent, for its share of the costs of such
repair and maintenance and for any other sums specified in any agreement to
which Landlord or Tenant is a party respecting such tracks, such costs to be
borne proportionately by all tenants in the Building using such rail tracks,
based upon the actual number of rail cars shipped and received by such tenant
during each calendar year during the Term.

 

7



--------------------------------------------------------------------------------

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within twenty (20) five
(5) days after Landlord’s demand.

9. ASSIGNMENT AND SUBLETTING.

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.
Landlord shall notify Tenant within ten (10) days of Landlord’s receipt of such
notice whether Landlord consents to the requested sublease or assignment. So
long as all required information (as set forth above) is provided to Landlord
with Tenant’s notice and Tenant’s notice specifies in all capital letters and
boldface type on page one of such notice the following (or in form and substance
substantially similar to the following): “YOUR FAILURE TO APPROVE OR DISAPPROVE
OF THE REQUESTED SUBLEASE OR ASSIGNMENT SET FORTH IN THIS NOTICE WITHIN TEN
(10) BUSINESS DAYS OF YOUR RECEIPT HEREOF SHALL ENTITLE THE UNDERSIGNED TO ENTER
INTO SUCH SUBLEASE OR ASSIGNMENT WITHOUT YOUR CONSENT,” then if Landlord fails
to respond within such ten (10) business day period, Landlord will be deemed to
have consented to the requested sublease or assignment.

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

9.3 Intentionally Deleted. In addition to Landlord’s right to approve of any
subtenant or assignee, Landlord shall have the option, in its sole discretion,
in the event of any proposed subletting or assignment, to terminate this Lease,
or in the case of a proposed subletting of less than the entire Premises, to
recapture the portion of the Premises to be sublet, as of the date the
subletting or assignment is to be effective. The option shall be exercised, if
at all, by Landlord giving Tenant written notice given by Landlord to Tenant
within thirty (30) days following Landlord’s receipt of Tenant’s written notice
as required above. However, if Tenant notifies Landlord, within five (5) days
after receipt of Landlord’s termination notice, that Tenant is rescinding its
proposed assignment or sublease, the termination notice shall be void and the
Lease shall continue in full force and effect. If this Lease shall be terminated
with respect to the entire Premises pursuant to this Section, the Term of this
Lease shall end on the date stated in Tenant’s notice as the effective date of
the sublease or assignment as if that date had been originally fixed in this
Lease for the expiration of the Term. If Landlord recaptures under this Section
only a portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant’s own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant to this Section 9.3 and rented by Landlord to the proposed tenant or
any other tenant.

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) one hundred percent (100%) of any Increased Rent (as defined below), less
the Costs Component (as defined below), when and as such Increased Rent is
received by Tenant. As used in this Section, “Increased Rent” shall mean the

 

8



--------------------------------------------------------------------------------

excess of (i) all rent and other consideration which Tenant is entitled to
receive by reason of any sale, sublease, assignment or other transfer of this
Lease, over (ii) the rent otherwise payable by Tenant under this Lease at such
time. For purposes of the foregoing, any consideration received by Tenant in
form other than cash shall be valued at its fair market value as determined by
Landlord in good faith. The “Costs Component” is that amount which, if paid
monthly, would fully amortize on a straight-line basis, over the entire period
for which Tenant is to receive Increased Rent, the reasonable costs incurred by
Tenant for leasing commissions and tenant improvements in connection with such
sublease, assignment or other transfer.

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or
(f) would subject the Premises to a use which would: (i) involve increased
personnel or wear upon the Building; (ii) violate any exclusive right granted to
another tenant of the Building; (iii) require any addition to or modification of
the Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease; provided, however, Tenant shall not be
required to pay any such costs or attorney’s fees in excess of $750.00 (in
addition to the Assignment/Subletting Fee) so long as Tenant utilizes Landlord’s
then current standard transfer document and does not require any modification or
amendment of this Lease. Any purported sale, assignment, mortgage, transfer of
this Lease or subletting which does not comply with the provisions of this
Article 9 shall be void.

9.7 If Tenant is a corporation, limited liability company, partnership or trust,
any transfer or transfers of or change or changes within any twelve (12) month
period in the number of the outstanding voting shares of the corporation or
limited liability company, the general partnership interests in the partnership
or the identity of the persons or entities controlling the activities of such
partnership or trust resulting in the persons or entities owning or controlling
a majority of such shares, partnership interests or activities of such
partnership or trust at the beginning of such period no longer having such
ownership or control shall be regarded as equivalent to an assignment of this
Lease to the persons or entities acquiring such ownership or control and shall
be subject to all the provisions of this Article 9 to the same extent and for
all intents and purposes as though such an assignment; provided, however, so
long as the Tenant is Asset Acceptance, LLC, a Delaware limited liability
company, then the foregoing events shall not be deemed an assignment of this
Lease so long as Tenant’s ultimate parent company remains Asset Acceptance
Capital Corp. (“AACC”), the current parent of Tenant.

9.8 Notwithstanding anything to the contrary contained in this Article 9, Tenant
shall have the right to assign this Lease or sublet all or any part of the
Premises, without the consent of Landlord and without being subject to the
Increased Rent and payment provisions above (each, a “Permitted Transfer”), to:
(1) any entity resulting from a merger or consolidation with Tenant, or any
organization purchasing substantially all of Tenant’s assets; (2) any entity
resulting from a merger or consolidation with AACC; (3) any entity succeeding to
substantially all of the business and assets of Tenant; (4) any entity
succeeding to substantially all of the business and assets of AACC; (5) any
subsidiary, affiliate or parent of Tenant; (6) any subsidiary or affiliate of
AACC; (7) any entity controlling, controlled by or under common control with
Tenant or AACC; or (8) any entity resulting from the reorganization of Tenant
outside of a bankruptcy organization (each, a “Permitted Transferee”). For
purposes of this Lease, “control” shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
an entity, whether through the ownership of voting securities, by contract or
otherwise. Although no consent of Landlord shall be required for a Permitted
Transfer, Tenant shall provide Landlord at least thirty (30) days’ prior written
notice of any such Permitted Transfer, and such Permitted Transfer shall be
effective only if all of the following conditions are first satisfied:
(a) Tenant shall not then be in default under this Lease; (b) the proposed
assignee or sublessee shall have at least the same financial strength as Tenant
to perform the obligations under this Lease; (c) a fully executed copy of such
assignment or sublease, the assumption of this Lease by the assignee or
acceptance of the sublease by the sublessee, and such other information

 

9



--------------------------------------------------------------------------------

regarding the assignment or sublease as Landlord may reasonably request shall be
delivered to Landlord; and (d) the Premises shall continue to be operated solely
for the use permitted hereunder. Tenant acknowledges, and at Landlord’s request
at the time of such assignment or subletting shall confirm, that in each
instance Tenant shall remain liable for the performance of the terms and
conditions of this Lease despite such assignment or subletting.

9.9 Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9 shall be
void.

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors and except as otherwise expressly provided in
this Lease. Tenant shall protect, indemnify and hold the Landlord Entities
harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of (a) any damage
to any property (including but not limited to property of any Landlord Entity)
or any injury (including but not limited to death) to any person occurring in,
on or about the Premises or the Building to the extent that such injury or
damage shall be caused by or arise from any actual or alleged act, neglect,
fault, or omission by or of Tenant or any Tenant Entity to meet any standards
imposed by any duty with respect to the injury or damage; (b) the conduct or
management of any work or thing whatsoever done by the Tenant in or about the
Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy, except to the extent such compliance is Landlord’s obligation under
this Lease; or (d) any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to this Lease. The provisions of this Article shall survive
the termination of this Lease with respect to any claims or liability accruing
prior to such termination.

11. INSURANCE.

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) Worker’s Compensation Insurance with
limits as required by statute and Employers Liability with limits of $500,000
each accident, $500,000 disease policy limit, $500,000 disease—each employee;
(d) All Risk or Special Form coverage protecting Tenant against loss of or
damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured; and, (e) Business Interruption Insurance with
limit of liability representing loss of at least approximately six (6) months of
income.

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A-:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

 

10



--------------------------------------------------------------------------------

13. SERVICES AND UTILITIES. Landlord shall make available, without mark-up or
profit, to the Premises electricity, telephone and telecommunications utilities
and services, to which Tenant may connect and activate its accounts with the
applicable providers, and Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other such utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for such
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers, provided that
Landlord shall deliver possession of the Premises to Tenant with all such items
in good working condition. Landlord shall also make available to the Premises,
without mark-up or profit, water, sewer and sprinkler system utilities and
services, which utilities and services are not separately metered and shall be
included within Expenses pursuant to the provisions of Article 4. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Tenant will not, without the written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building. Landlord shall in no event be liable for any interruption or
failure of utility services on or to the Premises. Notwithstanding anything
stated above to the contrary, in the event essential utility services to the
Premises (i.e., air conditioning or electrical) are interrupted for a
consecutive period of five (5) or more days, such interruption does not arise in
whole or in part as a result of an act or omission of Tenant or any of the
Tenant Entities, such interruption is not caused by a fire or other casualty,
such interruption substantially interferes with Tenant’s use of all or a
substantial portion of the Premises for the conduct of its business and Tenant
in fact ceases to use all or a substantial portion of the Premises for the
conduct of its business, then Tenant shall give Landlord written notice of such
interruption and Tenant’s intention to abate the payment of rent under this
Lease (the “Interruption Notice”). If Landlord does not restore such essential
utilities to the Premises within five (5) days after receipt of the Interruption
Notice (the “Abatement Deadline”), then, as its sole and exclusive remedy
therefor, Tenant may immediately abate or reduce the rent payable under this
Lease after the Abatement Deadline until sufficient utility services are
restored, in the proportion that the rentable area of the Premises that Tenant
is prevented from using and does not use, bears to the total rentable area of
the Premises. Further notwithstanding anything stated above to the contrary, in
the event essential utility services to the Premises are interrupted for a
consecutive period of three (3) or more days as the result of the gross
negligence or willful misconduct of Landlord or its employees or contractors,
such interruption does not arise in whole or in part as a result of an act or
omission of Tenant or any of the Tenant Entities, such interruption
substantially interferes with Tenant’s use of all or a substantial portion of
the Premises for the conduct of its business and Tenant in fact ceases to use
all or a substantial portion of the Premises for the conduct of its business,
then Tenant shall give Landlord written notice of such interruption and Tenant’s
intention to abate the payment of rent under this Lease (the “Landlord Caused
Interruption Notice”). If Landlord does not restore such essential utilities to
the Premises within one (1) day after receipt of the Landlord Caused
Interruption Notice (the “Interruption Abatement Deadline”), then, as its sole
and exclusive remedy therefor, Tenant may immediately abate or reduce the rent
payable under this Lease from the date when essential utility services ceased
until the date that sufficient utility services are restored, in the proportion
that the rentable area of the Premises that Tenant is prevented from using and
does not use, bears to the total rentable area of the Premises.

14. HOLDING OVER. If Tenant provides written notice (the “Holdover Notice”) to
Landlord at least sixty (60) days prior to the end of the Term, Tenant shall
have the right to retain possession of all or any part of the Premises after
termination of this Lease by lapse of time or otherwise for a period of up to
sixty (60) days (the “Permitted Holdover Period”), in which event Tenant shall
pay to Landlord until the date Tenant vacates the Premises a daily rent equal to
two hundred percent (200%) of the rate of all base rent and Expenses in effect
during the last month of the Term (the “Holdover Rent”). The Holdover Notice
shall specify the number of days (up to sixty [60]) that Tenant intends to
holdover in the Premises (which shall then become the number of days that Tenant
is permitted to hold over in the Premises) and shall be accompanied by the full
amount of the Holdover Rent payable for such number of days; provided that
(notwithstanding the number of days Tenant elects to include in the Permitted
Holdover Period specified in the Holdover Notice) Tenant shall be obligated to
pay to Landlord Holdover Rent for the actual number of days Tenant holds over in
the Premises. Tenant shall pay Landlord for each day Tenant retains possession
of the Premises or part of them after termination of this Lease by lapse of time
or otherwise at the rate (“Holdover Rate”) which shall be Two Hundred Percent
(200%) of the greater of (a) the amount of the Annual Rent for the last period
prior to the date of such termination plus all Rent Adjustments under Article 4;
and (b) the then market rental value of the Premises as determined by Landlord
assuming a new lease of the Premises of the then usual duration and other terms,
in either case, prorated on a daily basis, and If Tenant retains possession of
the Premises or part of them after the expiration of the Permitted Holdover
Period without the express written consent of Landlord, it shall constitute

 

11



--------------------------------------------------------------------------------

an immediate material Event of Default without the need to give any notice to
Tenant or provide any right of Tenant to cure, and Landlord shall have all
rights and remedies available to Landlord under Article 19, at law or in equity.
also pay all damages sustained by Landlord by reason of such retention. If
Landlord gives notice to Tenant of Landlord’s election to such effect, such
holding over shall constitute renewal of this Lease for a period from month to
month or one (1) year, whichever shall be specified in such notice, in either
case at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination; and instead, a tenancy at sufferance at the
Holdover Rate shall be deemed to have been created. Except as expressly provided
herein, In any event, no provision of this Article 14 shall be deemed to waive
Landlord’s right of reentry or any other right under this Lease or at law.

15. SUBORDINATION. Landlord covenants that, as of the date of this Lease, there
are no ground or underlying leases, mortgages or deeds of trust affecting the
Building or Landlord’s interest or estate in the Building. Without the necessity
of any additional document being executed by Tenant for the purpose of effecting
a subordination, this Lease shall be subject and subordinate at all times to any
future ground or underlying leases and to the lien of any future mortgages or
deeds of trust now or hereafter placed on, against or affecting the Building,
Landlord’s interest or estate in the Building, or any ground or underlying
lease; provided, however, that if the lessor, mortgagee, trustee, or holder of
any such mortgage or deed of trust elects to have Tenant’s interest in this
Lease be superior to any such instrument, then, by notice to Tenant, this Lease
shall be deemed superior, whether this Lease was executed before or after said
instrument. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within ten (10) days of Landlord’s request such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord.

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

17. REENTRY BY LANDLORD.

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to show said Premises to prospective purchasers,
mortgagees or tenants, and to alter, improve or repair the Premises and any
portion of the Building, without abatement of rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.
Notwithstanding the foregoing, except (i) to the extent requested by Tenant,
(ii) in connection with regularly scheduled maintenance program disclosed to
Tenant, and/or (iii) in the event of an emergency, Landlord shall provide to
Tenant reasonable prior notice (either written or oral) before Landlord enters
the Premises to perform any repairs therein. Landlord shall have the right at
any time to change the arrangement and/or locations of entrances, or
passageways, doors and doorways, and corridors, windows, elevators, stairs,
toilets or other public parts of the Building provided that the Premises at all
times remain accessible by reasonable means and to change the name, number or
designation by which the Building is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged. Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned by any action of Landlord authorized
by this Article 17. In exercising its rights under this Section 17.1, Landlord
shall use commercially reasonable, good faith efforts to not unreasonably
interfere with Tenant’s use and occupancy of the Premises.

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within five (5) days of
Landlord’s demand.

 

12



--------------------------------------------------------------------------------

18. DEFAULT.

18.1 Except as otherwise provided in Article 20, the following events after
expiration of any applicable notice and cure periods shall be deemed to be
Events of Default under this Lease:

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any two (2) such notices shall be
given, for the twelve (12) month period commencing with the date of such first
notice, the failure to pay within five (5) days after due any additional sum of
money becoming due to be paid to Landlord under this Lease during such period
shall be an Event of Default, without notice.

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) thirty (30) days (forthwith, if the failure
involves a hazardous condition) after written notice of such failure to Tenant
provided, however, that such failure shall not be an event of default if such
failure could not reasonably be cured during such twenty (20) thirty (30) day
period, Tenant has commenced the cure within such twenty (20) thirty (30) day
period and thereafter is diligently pursuing such cure to completion, but the
total aggregate cure period shall not exceed ninety (90) days.

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

19. REMEDIES.

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on

 

13



--------------------------------------------------------------------------------

the date of termination, plus as liquidated damages and not as a penalty, an
amount equal to the sum of: (a) an amount equal to the then present value of the
rent reserved in this Lease for the residue of the stated Term of this Lease
including any amounts treated as additional rent under this Lease and all other
sums provided in this Lease to be paid by Tenant, minus the fair rental value of
the Premises for such residue; (b) the value of the time and expense necessary
to obtain a replacement tenant or tenants, and the estimated expenses described
in Section 19.1.4 relating to recovery of the Premises, preparation for
reletting and for reletting itself; and (c) the cost of performing any other
covenants which would have otherwise been performed by Tenant.

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall continue to pay to Landlord the entire amount of the rent as and
when it becomes due, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord’s expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.

19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord’s demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant’s obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

 

14



--------------------------------------------------------------------------------

19.3 Tenant understands and agrees that in entering into this Lease, Landlord is
relying upon receipt of all the Annual and Monthly Installments of Rent to
become due with respect to all the Premises originally leased hereunder over the
full Initial Term of this Lease for amortization, including interest at the
Amortization Rate. For purposes hereof, the “Concession Amount” shall be defined
as the aggregate of all amounts forgone or expended by Landlord as free rent
under the lease, under Exhibit B hereof for construction allowances (excluding
therefrom any amounts expended by Landlord for Landlord’s Work, as defined in
Exhibit B), and for brokers’ commissions payable by reason of this Lease.
Accordingly, Tenant agrees that if this Lease or Tenant’s right to possession of
the Premises leased hereunder shall be terminated as of any date (“Default
Termination Date”) prior to the expiration of the full Initial Term hereof by
reason of a default of Tenant, there shall be due and owing to Landlord as of
the day prior to the Default Termination Date, as rent in addition to all other
amounts owed by Tenant as of such Date, the amount (“Unamortized Amount”) of the
Concession Amount determined as set forth below; provided, however, that in the
event that such amounts are recovered by Landlord pursuant to any other
provision of this Article 19, Landlord agrees that it shall not attempt to
recover such amounts pursuant to this Section 19.3. For the purposes hereof, the
Unamortized Amount shall be determined in the same manner as the remaining
principal balance of a mortgage with interest at the Amortization Rate payable
in level payments over the same length of time as from the effectuation of the
Concession Amount concerned to the end of the full Initial Term of this Lease
would be determined. The foregoing provisions shall also apply to and upon any
reduction of space in the Premises, as though such reduction were a termination
for Tenant’s default, except that (i) the Unamortized Amount shall be reduced by
any amounts paid by Tenant to Landlord to effectuate such reduction and (ii) the
manner of application shall be that the Unamortized Amount shall first be
determined as though for a full termination as of the Effective Date of the
elimination of the portion, but then the amount so determined shall be
multiplied by the fraction of which the numerator is the rentable square footage
of the eliminated portion and the denominator is the rentable square footage of
the Premises originally leased hereunder; and the amount thus obtained shall be
the Unamortized Amount.

19.4 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.

19.5 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

19.6 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.

19.7 Intentionally Deleted. To secure the payment of all rentals and other sums
of money becoming due from Tenant under this Lease, Landlord shall have and
Tenant grants to Landlord a first lien upon the leasehold interest of Tenant
under this Lease, which lien may be enforced in equity, and a continuing
security interest upon all goods, wares, equipment, fixtures, furniture,
inventory, accounts, contract rights, chattel paper and other personal property
of Tenant situated on the Premises, and such property shall not be removed
therefrom without the consent of Landlord until all arrearages in rent as well
as any and all other sums of money then due to Landlord under this Lease shall
first have been paid and discharged. Upon the occurrence of an Event of Default,
Landlord shall have, in addition to any other remedies provided in this Lease or
by law, all rights and remedies under the Uniform Commercial Code, including
without limitation the right to sell the property described in this Section 19.7
at public or private sale upon five (5) days’ notice to Tenant. Tenant shall
execute all such financing statements and other instruments as shall be deemed
necessary or desirable in Landlord’s discretion to perfect the security interest
hereby created.

 

15



--------------------------------------------------------------------------------

19.8 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

19.9 If more than two (2) one (1) Events of Default occurs during any
consecutive twelve (12) months of the Term or any renewal thereof, if Tenant’s
right to possession of the Premises is terminated following the occurrence of
any Event of Default, if Tenant vacates or abandons the Premises, or upon the
expiration or any earlier termination of this Lease, in any such event Tenant’s
renewal options, expansion options, purchase options and rights of first offer
and/or refusal, if any are provided for in this Lease, shall be null and void.

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

16



--------------------------------------------------------------------------------

22. CASUALTY

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days from the date of such damage,
Landlord shall forthwith repair the same and this Lease shall remain in full
force and effect, except that Tenant shall be entitled to a proportionate
abatement in rent from the date of such damage. Such abatement of rent shall be
made pro rata in accordance with the extent to which the damage and the making
of such repairs shall interfere with the use and occupancy by Tenant of the
Premises from time to time. Within forty-five (45) days from the date of such
damage, Landlord shall notify Tenant, in writing, of Landlord’s reasonable
estimation of the length of time within which material restoration can be made,
and Landlord’s determination shall be binding on Tenant. For purposes of this
Lease, the Building or Premises shall be deemed “materially restored” if they
are in such condition as would not prevent or materially interfere with Tenant’s
use of the Premises for the purpose for which it was being used immediately
before such damage.

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) thirty (30) days after the date estimated
by Landlord therefor as extended by this Section 22.4, Tenant may at its option
and as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this

 

17



--------------------------------------------------------------------------------

Lease, the rental thereafter to be paid shall be adjusted on a fair and
equitable basis under the circumstances. In addition to the rights of Landlord
above, if any substantial part of the Building shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain or
conveyance in lieu thereof, and regardless of whether the Premises or any part
thereof are so taken or appropriated, Landlord shall have the right, at its sole
option, to terminate this Lease. Landlord shall be entitled to any and all
income, rent, award, or any interest whatsoever in or upon any such sum, which
may be paid or made in connection with any such public or quasi-public use or
purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums, other than any separate award which may
be made with respect to Tenant’s trade fixtures and moving expenses; Tenant
shall make no claim for the value of any unexpired Term.

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying:
(a) the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocably agrees
that if Tenant fails to execute and deliver such certificate within such ten
(10) day period Landlord or Landlord’s beneficiary or agent may execute and
deliver such certificate on Tenant’s behalf, and that such certificate shall be
fully binding on Tenant.

26. SURRENDER OF PREMISES.

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. In the event
of Tenant’s failure to arrange such joint inspections and/or participate in
either such inspection, Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant following the completion of the Landlord Work
(defined in Exhibit B), including, without limitation, carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty. Notwithstanding the
foregoing, if (a) Landlord provided notice with its consent to such Alteration
that Landlord would require removal of such Alteration at the expiration or
earlier termination of this Lease or Tenant’s right of possession of the
Premises, and (b) Landlord elects by notice given to Tenant at least ten
(10) days prior to expiration of the Term, Tenant shall at Tenant’s sole cost,
remove any such Alterations, including carpeting, so designated by Landlord’s
notice, and repair any damage caused by such removal. In lieu of requiring
Tenant to remove such Alterations and repair the Premises as aforesaid, Landlord
may, by written notice to Tenant delivered at least thirty (30) days before the
Termination Date, require Tenant to pay to Landlord, as additional rent
hereunder, within thirty (30) days after invoice, the cost of such removal and
repair in an amount reasonably estimated by Landlord. Tenant must at Tenant’s
sole cost, remove upon termination of this Lease, any and all of Tenant’s
furniture, furnishings, equipment, movable partitions of less than full height
from floor to ceiling and other trade fixtures and personal property, as well as
all data/telecommunications cabling and wiring installed by or on behalf of
Tenant, whether inside walls, under any raised floor or above any ceiling
(collectively, “Personalty”); provided, however, at Tenant’s option, Tenant may
instead abandon such Personalty

 

18



--------------------------------------------------------------------------------

to Landlord and pay to Landlord, as additional rent, within thirty (30) days
after invoice, the cost reasonably estimated by Landlord to remove and dispose
of such Personalty. Personalty not so removed shall be automatically deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal. In lieu of requiring Tenant to remove Alterations and
Personalty and repair the Premises as aforesaid, Landlord may, by written notice
to Tenant delivered at least thirty (30) days before the Termination Date,
require Tenant to pay to Landlord, as additional rent hereunder, the cost of
such removal and repair in an amount reasonably estimated by Landlord.

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, simultaneously
therewith, a sum equal to the aggregate of any municipal, county, state and/or
federal excise, rent, sales, use or transaction privilege taxes now or hereafter
legally levied or imposed against, or on account of, any or all amounts payable
under this Lease by Tenant or the receipt thereof by Landlord. upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

29. INTENTIONALLY DELETED. RELOCATION OF TENANT. Landlord, at its sole expense,
on at least sixty (60) days prior written notice, may require Tenant to move
from the Premises to other space of comparable size and decor in order to permit
Landlord to consolidate the space leased to Tenant with other adjoining space
leased or to be leased to another tenant. In the event of any such relocation,
Landlord will pay all expenses of preparing and decorating the new premises so
that they will be substantially similar to the Premises from which Tenant is
moving, and Landlord will also pay the expense of moving Tenant’s furniture and
equipment to the relocated premises. In such event this Lease and each and all
of the terms and covenants and conditions hereof shall remain in full force and
effect and thereupon be deemed applicable to such new space except that revised
Reference Pages and a revised Exhibit A shall become part of this Lease and
shall reflect the location of the new premises.

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees,

 

19



--------------------------------------------------------------------------------

as the case may be. In any case where this Lease is signed by more than one
person, the obligations under this Lease shall be joint and several. The terms
“Tenant” and “Landlord” or any pronoun used in place thereof shall indicate and
include the masculine or feminine, the singular or plural number, individuals,
firms or corporations, and their and each of their respective successors,
executors, administrators and permitted assigns, according to the context
hereof. The term “rentable area” shall mean the rentable area of the Premises or
the Building as calculated by the Landlord on the basis of the plans and
specifications of the Building including a proportionate share of any common
areas. Tenant hereby accepts and agrees to be bound by the figures for the
rentable square footage of the Premises and Tenant’s Proportionate Share shown
on the Reference Pages; however, Landlord may adjust either or both figures if
there is manifest error, addition or subtraction to the Building or any business
park or complex of which the Building is a part, remeasurement or other
circumstance reasonably justifying adjustment. The term “Building” refers to the
structure in which the Premises are located and the common areas (parking lots,
sidewalks, landscaping, etc.) appurtenant thereto. If the Building is part of a
larger complex of structures, the term “Building” may include the entire
complex, where appropriate (such as shared Expenses or Taxes) and subject to
Landlord’s reasonable discretion.

31. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report. Notwithstanding anything to the contrary contained in this Lease,
Landlord shall not request Tenant’s financial statements as provided above if
Tenant is a publicly traded entity on the “over-the-counter” market or any
recognized national or international securities exchange and, consequently,
Tenant’s audited financial statements prepared in accordance with generally
accepted accounting principles are generally available to Landlord through the
public domain.

33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.

34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy

 

20



--------------------------------------------------------------------------------

of this Lease duly executed by Landlord, and until such delivery Landlord
reserves the right to exhibit and lease the Premises to other prospective
tenants. Notwithstanding anything contained in this Lease to the contrary,
Landlord may withhold delivery of possession of the Premises from Tenant until
such time as Tenant has paid to Landlord any security deposit required by
Article 5, the first month’s rent as set forth in Article 3 and any sum owed
pursuant to this Lease.

38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

39. SIGNAGE. Tenant shall have the right to install and maintain a sign bearing
Tenant’s name (the “Sign”) at the top of the exterior wall of the Building
immediately above the entrance to the Premises, subject to approval of the City
of Tempe. The design details and specifications of the Sign shall be subject to
the prior approval of Landlord, shall conform to Landlord’s overall signage plan
for the Building, and shall be further subject to the approval of the City of
Tempe, with any necessary permits or licenses to be obtained by Tenant at
Tenant’s sole cost and expense. The fabrication and installation of the Sign
shall be completed by Tenant at Tenant’s sole cost and expense. Tenant shall
maintain the Sign in first class condition and repair, at Tenant’s sole cost and
expense, and shall indemnify, defend and hold harmless Landlord for, from and
against any injury, loss or damage arising from the installation, maintenance or
removal of the Sign. Upon the expiration or sooner termination of this Lease or
Tenant’s right to possession of the Premises or upon Tenant’s vacation or
abandonment of the Premises, Tenant shall promptly remove the Sign and repair
any and all damage caused by such removal. If Tenant at any time fails to
promptly perform its maintenance obligations or remove the Sign and repair any
and all such damage, Landlord shall have the right to do so at Tenant’s sole
cost and expense and Tenant shall promptly reimburse Landlord for any such costs
as additional rent.

40. OPTIONS TO EXTEND.

40.1 Landlord hereby grants Tenant two (2) options (each an “Option to Extend
Term”) to extend the Lease Term for the entire Premises only, in accordance with
the terms of this Article. Each Option to Extend Term shall extend the Lease
Term for an additional five (5) years (each an “Extended Term”) commencing upon
the expiration of the Lease Term or the first Extended Term, as the case may be.
If Tenant exercises an Option to Extend Term, all of the terms contained in this
Lease shall continue in full force and effect during the applicable Extended
Term, except with respect to the following:

40.1.1 Annual Rent for the Extended Term shall be adjusted on the first day of
the Extended Term to the then Current Market Rate, including escalations. The
term “Current Market Rate” shall mean the bona fide rates, terms and conditions
then being offered, as of the commencement of the Extended Term, in “arm’s
length” transactions to comparable tenants under renewal leases or amendments
for comparable space within comparable/similar class buildings in the same
geographic submarket as the Building, taking into account all tenant inducements
then being given to renewing tenants including, but not limit to, rent
abatements, tenant improvement allowances and/or remodeling allowances and
parking concessions; and

40.1.2 Tenant shall have no further right to extend the Lease Term after the
expiration of the second Extended Term, whether pursuant to the provisions of
this Article or otherwise.

40.2 Each Option to Extend Term shall be exercised, if at all, only by written
notice (“Notice to Extend Term”) delivered by Tenant to Landlord at least nine
(9) months, but not more than twelve (12) months, prior to the expiration of the
Lease Term or the first Extended Term, as the case may be. If Tenant does not
deliver the Notice to Extend Term within the time period set forth herein after
notice thereof from Landlord, such Option to Extend Term shall lapse and Tenant
shall have no right to extend the Lease Term or the first Extended Term, as the
case may be. Within twenty (20) days after Landlord’s receipt of the Notice to
Extend Term, Landlord shall provide Tenant written notice setting forth the
Current Market Rate for the applicable Extended Term (“Extension Rental
Notice”), including any step increases over the Extended Term. Within ten
(10) days following the date Landlord delivers the Extension Rental Notice to
Tenant, Tenant shall, by written notice delivered to Landlord, either (a) accept
the Current Market Rate as stated in the Extension Rental Notice (“Notice of
Acceptance”), or (b) reject the Current Market Rate as stated in the Extension
Rental Notice (“Notice of Rejection”). If Tenant does not deliver either the
Notice of Acceptance or the Notice of Rejection within said ten (10) day period,
Tenant shall be deemed to have accepted Landlord’s determination of the Current
Market Rate.

40.3 If Tenant delivers the Notice of Rejection within said ten (10) day period,
the parties shall negotiate in good faith in an effort to agree upon the Current
Market Rate within fifteen (15) days after Tenant delivers the Notice of
Rejection. If the parties fail to reach an agreement within said fifteen
(15) day negotiation period, each party shall select an impartial appraiser
licensed in the State of Arizona, who is a member of the American Institute of
Real Estate Appraisers or, if it shall not then be in existence, a

 

21



--------------------------------------------------------------------------------

member of the most nearly comparable organization, who has a minimum of five
(5) years’ experience in the Phoenix, Arizona, commercial leasing market, and
who is not affiliated with either party or involved in an active transaction in
which either party is also involved, and shall notify the other party, in
writing, of its selection within ten (10) days after the expiration of the
negotiation period. The appraisers shall attempt to reach an agreement
concerning the Current Market Rate within the next ten (10) days after their
appointment. If the two appraisers agree upon the Current Market Rate, such
determination shall be final and binding on the parties and shall constitute the
Annual Rent payable by Tenant during the applicable Extended Term. If the two
appraisers do not mutually agree upon the Current Market Rent, the two
appraisers shall promptly select a third appraiser and the third appraiser will
then notify Landlord and Tenant of such appraiser’s name, address and selection
within five (5) days after his or her appointment. The third appraiser shall
satisfy the same professional qualifications set forth above for the other
appraisers, with the added qualification that he or she shall not have
represented either party or any of its affiliates in any capacity during the
five (5) years prior to his or her selection as the third appraiser. Within ten
(10) days after the selection of the third appraiser, such appraiser shall
select either Landlord’s or Tenant’s position concerning the Current Market Rate
in its entirety, without averaging or otherwise adjusting such value in any
manner, and shall notify the parties and the other two appraisers of his or her
decision. The third appraiser’s decision concerning the Current Market Rate
shall be binding upon the parties, shall not be subject to any right of appeal
and shall constitute the Annual Rent payable by Tenant during the applicable
Extended Term. Each party shall be responsible for the fees and costs of its
appraiser. The non-prevailing party shall be responsible for the fees and costs
of the third appraiser.

40.4 If Tenant delivers the Notice of Acceptance, or is deemed to have accepted
Landlord’s determination of the Current Market Rate, as set forth above in
Section 40.2, or if the Current Market Rate is otherwise determined in
accordance with the provisions of Section 40.3 above, Landlord shall prepare and
the parties shall both execute an appropriate amendment to this Lease setting
forth the applicable Extended Term and Annual Rent for the Extended Term
pursuant to this provision (“Extended Term Amendment”). If the Current Market
Rate has not been determined as of the commencement of the Extended Term and
until the Current Market Rate is determined in the manner provided above, Tenant
shall pay monthly installments of Annual Rent in an amount equal to 110% of the
monthly installments of Annual Rent payable for the calendar month immediately
preceding the commencement of the applicable Extended Term (“Temporary Rent”).
Within ten (10) days after the final determination of the Current Market Rate,
Landlord shall refund to Tenant, or Tenant shall pay to Landlord, as the case
may be, an amount equal to the difference between the Temporary Rent paid by
Tenant and the finally determined Current Market Rate for the same period.

40.5 Each Option to Extend Term shall be exercisable by Tenant on the express
conditions that at the time of the exercise of the Option to Extend Term and at
all times prior to, and upon the date of, the commencement of the applicable
Extended Term, Tenant shall not be in default under any of the provisions of
this Lease beyond any applicable cure period, unless such restriction is
expressly waived in writing by Landlord (which election shall be in Landlord’s
sole discretion). Each Option to Extend Term granted herein is subject to any
existing or prior rights of expansion, extension, renewal, negotiation, offer
and other rights and options which third parties may have for the Premises.

40.6 Each Option to Extend Term is personal to Tenant and its Permitted
Transferees. If Tenant mortgages, pledges, hypothecates or encumbers this Lease
or its interest in the Premises, or if Tenant assigns this Lease or sublets all
or any portion of the Premises to other than a Permitted Transferee (“Assigns”
or “Assign” for purposes of this Article only) prior to the exercise of an
Option to Extend Term, then such Option to Extend Term and any then remaining
unexercised Option to Extend Term shall lapse. If Tenant Assigns any interest of
Tenant in this Lease or the Premises after the exercise of the Option to Extend
Term, but prior to the commencement of the applicable Extended Term, such Option
to Extend Term and any then remaining unexercised Option to Extend Term shall
lapse and this Lease shall expire as if the Option to Extend Term had not been
exercised, unless such restriction is expressly waived in writing by Landlord
(which election shall be in Landlord’s sole discretion).

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

41. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to be and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.

 

LANDLORD:

    TENANT:

GATEWAY MONTROSE, INC., a California corporation

    ASSET ACCEPTANCE, LLC, a Delaware limited liability company

By:

 

RREEF Management Company, a Delaware corporation

              By:  

/s/ MARK A. REDMAN

  By:  

/s/ BARRY BARTLE

    Name:  

Mark A. Redman

    Barry Bartle     Title:  

Manager

    Its: Vice President/District Manager      

Dated: September 18, 2009

    Dated: September 16, 2009

 

         /s/ BB          Broker’s Initials

 

23



--------------------------------------------------------------------------------

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of September 1, 2009, between

Gateway Montrose, Inc., a California corporation, as Landlord and

Asset Acceptance LLC, as Tenant

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

INTENTIONALLY DELETED

 

      /s/ MR    /s/ BB       Initials

 

A



--------------------------------------------------------------------------------

LOGO [g85989ex10_1pg025.jpg]

 

      /s/ MR    /s/ BB       Initials

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B – INITIAL ALTERATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of September 11, 2009, between

Gateway Montrose, Inc., a California corporation, as Landlord and

Asset Acceptance, LLC, as Tenant

Landlord shall, using Building standard materials, finishes and specifications
(with Tenant’s choice of Building standard colors), construct the Premises for
Tenant’s use and occupancy substantially in accordance with that certain
detailed space plan and notes approved by Landlord and Tenant attached hereto as
Exhibit B-1 (“Space Plan”). The work required to be performed by Landlord in
accordance with the Space Plan is herein referred to as the “Landlord Work”. By
its execution of the Lease, Tenant confirms its approval of the Space Plan in
all respects. Landlord shall use commercially reasonable efforts to cause the
Landlord Work to be completed promptly, without undue delay or interruption by
Landlord or its contractors. Landlord shall cause the Landlord Work to be
completed in a good and workmanlike manner, using new or like-new materials, and
in substantial compliance with all applicable governmental statutes, ordinances,
rules, regulations and orders relating to the construction of the Landlord Work,
including, without limitation, building codes and (to the extent not already
existing in the Premises) installation of required fire suppression equipment.
Landlord reserves the right to make substitutions of materials or components of
equivalent grade and quality if and when any specified material or component
shall not be readily or reasonably available. If Tenant has not informed
Landlord of its choice of Building standard colors for the applicable portions
of the Landlord Work within ten (10) days after the date of Tenant’s execution
of the Lease, Landlord shall be entitled to conduct the Landlord Work using its
own choice of Building standard colors. Landlord shall cause to be prepared by
Landlord’s architects any necessary working drawings for the construction of the
Landlord Work in accordance with the Space Plan, adequate in detail to perform
the work, and shall obtain, at Landlord’s sole cost and expense, any
governmental or quasi-governmental permits, licenses and approvals that are
required for the performance of the Landlord Work. Tenant shall have no right to
review or object to such working drawings so long as the same are consistent
with the Space Plan. Landlord shall pay for all costs in connection with the
Landlord Work, based on the Space Plan attached hereto. Any additional costs,
including, without limitation, costs for architectural, engineering and design
fees, permits, labor and materials, due to changes in the Landlord Work
reflected in the Space Plan or in the working drawings, as requested by Tenant,
or any change in the Building standards requested by Tenant, or to increase the
electrical power available to the Premises to exceed 800 AMPS, shall be paid by
Tenant to Landlord,. as additional rent, within ten (10) days after request by
Landlord, which may be made prior to the commencement of construction of the
Landlord Work or Landlord entering into any construction contract or change
order.

Except as set forth above and in the Lease, Tenant acknowledges and agrees that
the Premises are being leased to Tenant in an “AS IS” condition, without
representation, warranty or covenant of or from Landlord and without any
obligation of Landlord to construct or pay for any other tenant improvements of
any kind or character whatsoever. Except as set forth above and in the Lease,
Tenant acknowledges that Landlord has made no representations or warranties,
express or implied, concerning the tenant improvements presently existing at, or
the condition of, the Premises, and Tenant further acknowledges that it has had
adequate opportunity to inspect and approve, and has adequately inspected and
approved, the tenant improvements presently existing at, and the condition of,
the Premises. Tenant shall be solely responsible for the suitability for the
Tenant’s needs and business of the design and function of the tenant
improvements. Tenant shall also be responsible for procuring or installing in
the Premises any trade fixtures, equipment, furniture, furnishings, telephone
equipment or other personal property (“Personal Property”) to be used in the
Premises by Tenant, and the cost of such Personal Property shall be paid by
Tenant.

Any other tenant improvements desired by Tenant, and approved by Landlord (which
approval shall not be unreasonably withheld), shall be performed by Landlord or
Landlord’s contractors, unless Landlord otherwise consents in writing. If Tenant
desires any improvements in addition to the Landlord Work described above
(“Additional Work”), Tenant shall cause the necessary drawings, plans and
specifications for the Additional Work to be included on the working drawings,
or shall submit to Landlord or Landlord’s agent (at Tenant’s sole cost and
expense) the necessary drawings, plans and specifications for the Additional
Work within five (5) days after execution of this Lease. Prior to commencing any
such Additional Work requested by Tenant, Landlord or Landlord’s agent shall
submit to Tenant a written estimate of the cost of such Additional Work. If
Tenant shall fail to approve said estimate within seven (7) days from the
receipt thereof, the same shall be deemed disapproved in all respects by Tenant
and Landlord shall not be authorized to proceed thereon. If Tenant desires any
changes in the Additional Work after having approved the initial plans and cost
estimate, Tenant shall be required to sign such field order changes requested by
Landlord or Landlord’s contractors or agents to evidence any such change desired
by Tenant. Tenant acknowledges that no cost estimate will be given for any
changes in the Additional Work after the initial cost estimate has been approved
by Tenant, and Tenant shall be responsible for any and all costs associated with
any such change.

 

      /s/ MR    /s/ BB       Initials

 

B



--------------------------------------------------------------------------------

Substantial completion of the Premises shall be deemed to occur on the date when
the Landlord Work and Additional Work have been sufficiently completed (except
for punchlist items which do not materially, adversely affect Tenant’s use) such
that Tenant can reasonably use the Premises or complete any improvements or
changes to the Premises to be made by Tenant. If the substantial completion of
the Premises by Landlord is delayed due to any act or omission of Tenant or
Tenant’s representatives, including any delays by Tenant in the submission of
plans, drawings, specifications or other information or in approving any
estimates or in giving any authorization or approval or as a result of Tenant
change orders, the Premises shall be deemed substantially completed on the date
when the Landlord Work and Additional Work would have been substantially
completed but for such delay. If there is any dispute as to whether Landlord has
substantially completed the Landlord Work and Additional Work, Landlord may
request a good faith decision by Landlord’s architect which shall be final and
binding on the parties.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

      /s/ MR    /s/ BB       Initials

 

B



--------------------------------------------------------------------------------

EXHIBIT B-1 – SPACE PLAN

attached to and made a part of Lease bearing the

Lease Reference Date of September 1, 2009, between

Gateway Montrose, Inc., a California corporation, as Landlord and

Asset Acceptance LLC, as Tenant

INTENTIONALLY DELETED

 

      /s/ MR    /s/ BB       Initials

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

attached to and made a part of Lease bearing the

Lease Reference Date of September 11, 2009, between

Gateway Montrose, Inc., a California corporation, as Landlord and

Asset Acceptance, LLC, as Tenant

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM, made as of         , 20         , by and between             
(“Landlord”) and              (“Tenant”).

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for reference
        , 20         (the “Lease”) for certain premises (the “Premises”)
consisting of approximately              square feet at the building commonly
known as             .

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

  1. The actual Commencement Date is                     .

 

  2. The actual Termination Date is                     .

 

  3. The schedule of the Annual Rent and the Monthly Installment of Rent set
forth on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

[insert rent schedule]

 

  4. The 18-month HVAC Systems warranty period described in Section 7.1 of the
Lease commences on the Commencement Date and expires on                     .

 

  5. Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:     TENANT: By:   RREEF Management Company, a Delaware corporation    
  By:  

            DO NOT SIGN

    By:  

            DO NOT SIGN

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Dated:  

 

    Dated:  

 

 

      /s/ MR    /s/ BB       Initials

 

C



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of September 11, 2009, between

Gateway Montrose, Inc., a California corporation, as Landlord and

Asset Acceptance, LLC, as Tenant

1. Except as set forth in the Lease, no sign, placard, picture, advertisement,
name or notice (collectively referred to as “Signs”) shall be installed or
displayed on any part of the outside of the Building without the prior written
consent of the Landlord which consent shall be in Landlord’s sole discretion.
All approved Signs shall be printed, painted, affixed or inscribed at Tenant’s
expense by a person or vendor approved by Landlord and shall be removed by
Tenant at Tenant’s expense upon vacating the Premises. Landlord shall have the
right to remove any Sign installed or displayed in violation of this rule at
Tenant’s expense and without notice.

2. If Landlord reasonably objects in writing to any curtains, blinds, shades or
screens attached to or hung in or used in connection with any window or door of
the Premises or Building, Tenant shall immediately discontinue such use. No
awning shall be permitted on any part of the Premises. Tenant shall not place
anything or allow anything to be placed against or near any glass partitions or
doors or windows which may appear unsightly, in the opinion of Landlord, from
outside the Premises.

3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.

4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

7. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.

10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.

 

      /s/ MR    /s/ BB       Initials

 

D-1



--------------------------------------------------------------------------------

11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.

15. No person shall go on the roof without Landlord’s permission.

16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.

18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.

21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.

23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

24. Tenant shall not use or permit the use of the Premises, the parking
facilities or the other common areas in any manner which, in Landlord’s
reasonable opinion, is inconsistent with the first-class nature of the Building.
Tenant shall cause its employees to conduct themselves at all times in a
professional and courteous manner, to be considerate of the other tenants and
occupants of the Building, and to present a neat, clean and professional
appearance. Loitering is not permitted in the parking facilities or other common
areas of the Building. Unprofessional conduct and behavior is expressly
prohibited, including without limitation any loud, crude or otherwise offensive
or intimidating behavior.

 

      /s/ MR    /s/ BB       Initials

 

D-2



--------------------------------------------------------------------------------

25. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

26. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants.

27. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Tenant and its employees shall not utilize more than
Tenant’s Proportionate Share of the total parking spaces available for common
use as provided in the Lease. Vehicles in violation of the above shall be
subject to being towed at the vehicle owner’s expense. Vehicles parked overnight
without prior written consent of the Landlord shall be deemed abandoned and
shall be subject to being towed at vehicle owner’s expense. Tenant will from
time to time, upon the request of Landlord, supply Landlord with a list of
license plate numbers of vehicles owned or operated by its employees or agents.

28. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

29. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

      /s/ MR    /s/ BB       Initials

 

D-3